Exhibit 10.52

 

CHAIRMAN’S AGREEMENT

 

THIS CHAIRMAN’S AGREEMENT (“Agreement”) is made as of the 27th day of April,
2004 between CONSOL Energy, Inc., 1800 Washington Road, Pittsburgh, Pennsylvania
15241, a Delaware corporation (the “Company”), and JOHN WHITMIRE, an individual,
of Houston, Texas (“Mr. Whitmire”).

 

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. BACKGROUND

 

Mr. Whitmire has served as the non-executive Chairman of the Company’s Board of
Directors (“Board”) since March 3, 1999 and, in such role, has made and is
expected to continue to make major contributions to the short- and long-term
profitability, growth and financial strength of the Company. Mr. Whitmire is
currently provided compensation for his services as Chairman in accordance with
a letter agreement dated as of February 22, 1999 between Mr. Whitmire and J.
Brett Harvey on behalf of the Board (“Letter Agreement”). The Company and Mr.
Whitmire are entering into this Agreement to more formally and completely
document Mr. Whitmire’s duties and responsibilities as Chairman, and his
compensation arrangements for his services as Chairman.

 

2. TERM OF SERVICE AS NON-EXECUTIVE CHAIRMAN OF THE BOARD.

 

Mr. Whitmire’s term of service as Chairman hereunder (the “Service Period”)
shall commence as of the date of the organizational meeting of the Board that
follows the Company’s 2004 annual meeting of shareholders (“Effective Date”) and
shall continue until the earlier of (i) the date on which he ceases to serve as
a member of the Board for any reason (including, without limitation, retirement
from the Board pursuant to any retirement plan or policy for Board members
maintained by the Company, death, disability or incapacity, resignation, or
removal by the Board) or (ii) the date on which he ceases to serve as Chairman,
while remaining (with his agreement) a member of the Board. For purposes hereof,
the term “Service Year” shall mean each approximately 12-month period during the
Service Period commencing on the date of the organizational meeting of the Board
that follows the Company’s annual meeting of shareholders and ending on the day
before the next such succeeding organizational meeting, with the initial Service
Year beginning on the Effective Date.

 

3. DUTIES.

 

(a)    During the Service Period, Mr. Whitmire shall serve as the non-executive
Chairman of the Board of Directors of the Company and shall have the duties,
responsibilities and authority of such position, as set forth in the Bylaws of
the Company and in the description of duties attached to this Agreement as
ATTACHMENT A, subject to the power of the Board of Directors to expand or limit
such duties, responsibilities and authority.

 

(b)    Mr. Whitmire shall devote reasonable time and efforts in the discharge of
his duties and, among other things, shall use his best efforts to attend each
and every meeting of the Board of Directors and of any committee of the Board on
which he serves. Mr. Whitmire shall perform his duties and responsibilities
under this Agreement to the best of his abilities in a diligent, trustworthy,
businesslike and efficient manner.

 

(c)    For purposes of this Agreement, it is understood that Mr. Whitmire is a
director of the Company, but he is not an employee of the Company.

 

4. COMPENSATION.

 

(a)    For serving as Chairman during the Service Period, Mr. Whitmire shall be
paid cash compensation in quarterly installments at the rate of $100,000 per
annum, which amount shall be payable in accordance with the Company’s general
practices for payments to its outside directors.

 

(b)    In addition, Mr. Whitmire shall receive for each Service Year during the
Service Period a grant of shares of common stock of the Company having a fair
market value, on the date of grant, equal to $225,000. Such stock shall be fully
vested and nonforfeitable when granted. If Mr. Whitmire so elects, in accordance
with



--------------------------------------------------------------------------------

such procedures as may be established by the Company, he shall, in lieu of such
grant, be credited with equivalent vested stock units payable in the form of
shares of Company common stock at the end of the agreed deferral period. During
the period of deferral, Mr. Whitmire shall also be credited with dividend
equivalent amounts on such stock units equal to the dividends declared on an
equivalent number of shares of Company common stock, with such dividend
equivalent amounts being deemed to have been reinvested in additional stock
units to be credited to Mr. Whitmire and paid out at the end of the applicable
deferral period. .

 

(c)    In addition, Mr. Whitmire shall receive for each Service Year during the
Service Period a grant of nonqualified options to acquire Company common stock
having a fair market value at the date of grant (as determined in good faith by
the Compensation Committee of the Board) in an amount equal to $25,000. Such
options shall (i) have an exercise price equal to the fair market value of the
Company’s common stock on the date of grant, (ii) be fully vested and
exercisable upon the date of grant, and (iii) shall otherwise be granted under
and shall be subject to the terms of the Consol Energy Inc. Equity Incentive
Plan and any grant agreement evidencing such grant.

 

(d)    In addition, the Company shall provide clerical support to Mr. Whitmire
at his office in Houston, Texas, at an annual cost not to exceed $30,000. In
addition, the Company shall reimburse Mr. Whitmire for all reasonable and
necessary expenses incurred by him in the course of performing his duties under
this Agreement which are consistent with the Company’s policies in effect from
time to time with respect to reimbursement of travel and other business expenses
of Directors of the Company.

 

(e)    The compensation set forth above shall be in lieu of any and all cash,
equity or other compensation to which Mr. Whitmire would otherwise be entitled
during the Service Period as a member of the Board (including, without
limitation, retainers, committee fees and meeting fees).

 

5. TERMINATION OF SERVICE.

 

Mr. Whitmire’s service as Chairman (and the Service Period hereunder) may be
terminated by either Mr. Whitmire or the Company, with or without “cause” (as
hereinafter defined), on at least ninety (90) days’ prior written notice to the
other or at any time by mutual consent of the parties; PROVIDED that such notice
of removal by the Company shall not be required if such removal is effected by
means of the Board’s failure in any annual definitive proxy statement to
nominate Mr. Whitmire to serve as Chairman for another Service Year (with his
removal as Chairman in such case to be effective as of the day before the
relevant organizational meeting of the Board); and PROVIDED FURTHER, that the
Service Period shall terminate immediately and automatically upon Mr. Whitmire’s
death, or upon his permanent disability or incapacity (as determined by the
Board in its good faith judgment). In the event that Mr. Whitmire terminates his
service as Chairman, such termination shall, unless the Board expressly agrees
otherwise, serve also to terminate simultaneously his service as a member of the
Board.

 

6. COMPENSATION ON TERMINATION OF SERVICE AS CHAIRMAN.

 

In the event that Mr. Whitmire’s service as Chairman terminates other than for
“cause” (as hereinafter defined) during a Service Year, then he shall thereafter
receive no additional cash compensation hereunder, but he shall be entitled to
retain his entire grant of stock and options for the Service Year in which
termination occurs. If, following such termination, Mr. Whitmire remains on the
Board, then he shall thereafter be entitled to such compensation as is provided
by the Company to its directors under any relevant Company policy, plan or
program for director compensation; provided, that for the remainder of such
Service Year, Mr. Whitmire shall not be entitled to any additional stock or
option grant by virtue of such non-Chairman Board service. In the event that Mr.
Whitmire’s service as Chairman (and tenure on the Board) terminates for “cause”
during a Service Year, then Mr. Whitmire shall receive no additional cash
compensation hereunder, and in addition, he shall be required promptly to return
to the Company a pro-rated amount of the stock he was granted as compensation
hereunder for the remainder of such Service Year, and a pro-rated amount of his
options granted for such Service Year shall be cancelled and shall no longer be
exercisable thereafter (or, to the extent such options have been exercised, the
stock received upon exercise shall be returned to the Company and his exercise
price refunded). In the event that Mr. Whitmire has sold any of the Company
stock he would be required to return under the preceding sentence, he



--------------------------------------------------------------------------------

shall be required promptly to return to the Company the proceeds of such sale
(net of the exercise price paid for stock obtained upon exercise of options).
For purposes of this Agreement, “cause” means a determination by the Board
(excluding the Chairman) that the Chairman has committed any of the following
acts: (i) the Chairman has been convicted of a criminal violation involving
fraud, embezzlement or theft in connection with his duties with the Company; or
(ii) the Chairman has committed intentional wrongful disclosure of secret
processes or confidential information of the Company or any Subsidiary, has
intentionally violated any express provision of the Company’s code of conduct
for directors (as in effect on the date of this Agreement), or has intentionally
failed or refused to perform any of his duties as Chairman; and any such act or
omission has been demonstrably and materially harmful to the Company; provided,
that an act or omission on the part of the Chairman will not be deemed
“intentional” if it was due primarily to an error in judgment or negligence, but
will be deemed “intentional” if done by the Chairman not in good faith and
without reasonable belief that the Chairman’s action was in the best interest of
the Company.

 

7. NOTICES.

 

For all purposes of this Agreement, all communications, including without
limitation notices, consents, requests or approvals, required or permitted to be
given hereunder will be in writing and will be deemed to have been duly given
when hand delivered or dispatched by electronic facsimile transmission (with
receipt thereof orally confirmed by the recipient), or five (5) business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three (3) business days after having been
sent by a nationally recognized courier service for overnight/next-day delivery,
such as FedEx, UPS, or the United States Postal Service, addressed to the
Company (to the attention of the Chief Executive Officerof the Company) at its
principal executive office and to the Chairman at his principal residence, or to
such other address as any party may have furnished to the other in writing and
in accordance herewith, except that notices of changes of address will be
effective only upon receipt.

 

8. COMPLETE AGREEMENT.

 

This Agreement and those documents expressly referred to herein embody the
complete agreement and understanding among the parties and supersede and preempt
any prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way
(including, without limitation, the Letter Agreement).

 

9. COUNTERPARTS.

 

This Agreement may be executed in separate counterparts, each of which is deemed
to be an original and all of which taken together constitute one and the same
agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

CONSOL ENERGY, INC.

 

By:

 

--------------------------------------------------------------------------------

Name: J. Brett Harvey

Title: Chief Executive Officer/Board Member

 

By:

 

--------------------------------------------------------------------------------

Name: William P. Powell

Title: Chair, Compensation Committee

 

By:

 

--------------------------------------------------------------------------------

Name: Patricia A. Hammick

Title: Chair, Nominating and Corporate Governance Committee

 

JOHN WHITMIRE

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

ATTACHMENT A

 

  • Provide leadership to the Board of Directors for the development,
implementation and monitoring of near- and long-term strategic plans for the
corporation.

 

  • Establish procedures to govern the Board of Directors’ work.

 

  • Schedule Board meetings and work with committee chairs to coordinate the
schedule for meetings.

 

  • Ensure the proper flow of information to the Board, reviewing the adequacy
and timing of documentary materials in support of management’s proposals.

 

  • Oversee the preparation and distribution of proxy materials to stockholders.

 

  • Organize and present the agenda for all Board meetings with input from the
Directors.

 

  • Act as liaison between Board and management.

 

  • Working with the Nominating and Corporate Governance Committee, ensure
proper committee structure, including assignment of members and committee chairs
(including, without limitation, ensuring that such appointments meet all
applicable qualification and independence requirements under applicable law or
NYSE listing requirements).

 

  • Ensure the Board fully discharges its duties; strive to optimize the
performance of the Board and all its committees.

 

  • Ensure adequate lead time for effective study and discussion of business
under consideration.

 

  • Consult periodically with the CEO to obtain such information concerning the
Company’s business, operations and strategic plans as may be necessary for Board
to discharge its duties.

 

  • Conduct executive sessions of the Board; prepare agenda for the same, after
consultation with other Directors.

 

  • Facilitate discussions of the Board regarding corporate strategy and
critical issues facing the Company.

 

  • Along with the CEO and other Directors, represent the Company to its major
constituencies (shareholders, customers, employees, etc.)

 

  • Serve as ex officio member of Board committees for which he is not a formal
member.

 